DETAILED ACTION
	Claims 1-15 have been considered for patentability. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (US Publication 2016/0353593).
In re Claim 1, Park discloses a display apparatus comprising: a display module 60 curved in a front and rear direction; a middle module 84 curved to couple to a rear side of the display module; and a back module 90 curved to couple to a rear side of the middle module, wherein the middle module comprises a plurality of coupling portions 300 spaced apart from each other along a bending direction of the middle module, the back module comprises a plurality of coupling counterpart portions 200 coupled to the plurality of coupling portions respectively, and one of the plurality of coupling portions and the plurality of coupling counterpart portions is a plurality of protrusion portions protruded in parallel with each other, and the other is a plurality of coupling portions to which the plurality of protrusion portions are locked respectively.  
In re Claim 2, Park discloses wherein the plurality of protrusion portions 210 are protruded along the front and rear direction.  

In re Claim 4, Park discloses wherein the accommodation portion of the plurality of locking portions 330 is recessed in a direction parallel to each other.  
In re Claim 5, Park discloses wherein the insertion portion comprises a hook portion 212/213 protruded in a direction crossing a protrusion direction of the protrusion portion, and the locking portion comprises a hook locking portion 330 to which the hook portion is locked and seated.  
In re Claim 6, Park discloses wherein the plurality of coupling portions are the plurality of protrusion portions 213, and the plurality of coupling counterpart portions are the plurality of locking portions 330.  
In re Claim 7, Park discloses wherein the plurality of coupling portions 300 are disposed in a rear surface of the middle module 84, and the rear surface comprises a plurality of parallel portions in which the plurality of coupling portions are disposed respectively and disposed in parallel with each other.  
In re Claim 9, Park discloses wherein the middle module 84 comprises: a middle cover coupled to a rear side of the display module 60; and a reinforcement portion 310 which is coupled to a rear side of the middle cover, and extended along a direction in which the middle cover is curved, wherein the plurality of coupling portions 330 are disposed in the reinforcement portion.  

In re Claim 11, Park discloses wherein the plurality of coupling portions 330 are disposed on a rear surface of the reinforcement portion 310, wherein the rear surface comprises a plurality of parallel portions in which the plurality of coupling portions 330 are disposed respectively and disposed in parallel with each other.  
In re Claim 12, Park discloses wherein the rear surface is formed to be stepped 40Docket No. 3110-3123 in a front rear direction in at least one end of the parallel portion.  See Park, Figure 11C or 15C for example. 
In re Claim 13, Park discloses wherein the plurality of coupling portions 330 are the plurality of protrusion portions disposed on a rear surface of the reinforcement portion 310, wherein the plurality of protrusion portions 213 comprise: a plurality of starting ends fixed to the rear surface; and a plurality of finishing ends extended in parallel with each other to a rear side from the plurality of starting ends.  See Park, Figures 11C and 15C for example.
In re Claim 14, Park discloses a display apparatus comprising: a display module 60 curved in a front and rear direction; a middle module 84 curved to couple to a rear side of the display module; and a back module 90 curved to couple to a rear side of the middle module, wherein any one of the middle module and the back module comprises a plurality of protrusion portions 200 which are spaced apart from each other along a curved direction and protruded in parallel with each other, and the other of the middle module and the back module comprises a plurality of locking portions 300 to which the plurality of protrusion portions are locked respectively.  
In re Claim 15, Park discloses a display apparatus comprising: a display module 60 curved in a front and rear direction; a middle cover 84 curved to couple to a rear side of the display module; and  41Docket No. 3110-3123a back cover 90 curved to couple to a rear side of the middle cover; a reinforcement portion 310 which is coupled to the rear side of the middle cover and extended along a bending direction of the middle cover; a plurality of coupling portions 330 which are .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication 2016/0353593) taken alone.
In re Claim 8, Park discloses wherein the plurality of coupling portions are the plurality of protrusion portions 213 wherein the plurality of protrusion portions comprise: a plurality of starting ends fixed to the rear surface; and a plurality of finishing ends extended in parallel with each other to a rear side from the plurality of starting ends.   Park discloses the protrusions on the back module and the coupling portions are on the middle module.  However, a mere reversal of parts would have been obvious to a person having ordinary skill in the art of displays at a time just before the effective filing date of the invention.  See MPEP §2144.04 (VI)(A).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841